                                                                                 CAHILL & PERRY, P.C.
            Ca h ill
               & Perry, P c.                                                     43 Trumbull Street
                                                                                 New Haven, CT 06510

                  Attorneys At Law                                               Tel 203-777   -1
                                                                                 Fax: 203-865-5904
                                                                                                    000

www.trainlaw.com                                                                 New York Office
                                                                                 Chrysler Building
George J. Cahill Jr., Esq.                                                       405 Lexington Avenue, 26th Floor
     ,'j' ':1 ,il:.riil   '.ri'                                                  New York, NY 10174
     cahill@trainlaw.com                                                         rel(212) 453-7300
                                                   January 30,2020
                                                                                 Boston Office
     VIA ECF                                                                     B Faneuil Hall Marketplace, 3rd Floor
                                                                                 Boston, MA 02109
                                                                                 Tel: (617) 217-2920
     Hon. Katharine H. Parker
                                                                                 PLEASE REPLY TO NEW HAVEN OFFICE
     United States Magistrate Judge
     Daniel Patrick Moynihan
     United States District Court
     500 Pearl Street
     New York, NY 10007


     Re: Moran v. MTA Metro-North Railroad Company, et al.
        Gase No.: 1:19-cv-3079 (AT) (KHp)                                                                  01/31/2020
    Dear Judge Parker,

                 This office represents Plaintiff Thomas Moran in the above-referenced action.

          Both parties respectfully request an adjournment of the settlement conference now
    scheduled for Friday, February 7,2020 to April 29,2o2o or May s,2o2o.

          The Defendants are filing a motion for summary judgment on February                             7,   2O2O
    and the plaintiff will need time to evaruate their legal arguments.

           The defendant's attorney is not able at this time to evaluate the plaintiff's claim and
    obtain settlement authority from the MTA because he has not received his expert reports
    concerning the plaintiff's injuries and damages.

           Furthermore, both parties have agreed that a settlement conference would not
                                                                                        be
    helpful at this time and that an adjournment of three months will allow both parties to
    engage in a more productive setflement conference.

          This is the third request for an adjournment of the settlement conference. On
    December 10,2019 Attorney Efron made a second request for an adjournment
                                                                               [Doc. 5g].
    The court granted this request on December 11,201g
                                                        [Doc. 60].


                                                  Respectfully subm itted,

                                                  By     /s/ Georoe    Cahill.
APPLICATION GRANTED: The settlement conference in this matter currently scheduled for Friday,
February 7, 2020 at 10:00 a.m. is rescheduled to Tuesday, May 5, 2020 at 10:00 a.m. in Courtroom 17-D,
United States Courthouse, 500 Pearl Street, New York, New York. Parties must attend in-person with
their counsel. Corporate parties must send the person with decision making authority to settle the
matter to the conference. The parties are instructed to complete the Settlement Conference Summary
Report and prepare pre-conference submissions in accordance with Judge Parker’s Individual Rules of
Practice. Pre-conference submissions must be received by the Court no later than April 28, 2020 by 5:00
p.m.




                                                                               01/31/2020
